DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 32-33, 35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan (5,360,698).
4. 	As to claim 32, Hanrahan discloses (fig. 2a) a method (steps) comprising: applying (deposited) a photoresist layer (12) onto (on) a substrate (10), (column 5, lines 23-25); (fig. 2c) forming (produce), in the photoresist layer (12) surrounding a region (20) of the substrate (10), an overhang (overhang hanging structure) by patterning (patternwise exposure, pattern, patternable exposure) the photoresist layer (12) in a manner that uncovers the region (20), (column 5, lines 38-52). Hanrahan fail to disclose and lifting the photoresist layer in a manner that provides a clean lift-off the photoresist layer without breaking a coating that covers the overhang. However, in the embodiments of figure 2d and figure 2f, Hanrahan does disclose development rapidly removes some of the first resist layer resulting in an overhang structure (see figure 2d), (column 5, lines 55-58) and discontinuity allows the solvent to dissolve away the first resist causing the dielectric stack deposited on the resist to float away in the solvent i.e. “lift-off” see figure 2f, (column 6, lines 10-14). Hanrahn’s teaching is structurally and functionally equivalent to that which is claimed; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to use the process of Hanrahn to safely provide a clean lift-off the photoresist layer in order to yield an overhang having good mechanical strength and an ease of manufacturability resulting in a clean lift-off the photoresist layer without breaking a coating that covers the overhang.
Examiner Note: Hanrahan’s first resist layer is photoresist layer 12, (see fig. 2a, column 5, lines 25-31). 
5. 	As to claim 33, Hanrahan discloses (fig. 2a) the method wherein the photoresist layer (12) comprises a bilayer structure (12 and 14), (column 5, lines 25-31).
6. 	As to claim 35, Hanrahan discloses (fig. 2a) the method wherein the photoresist layer (12) includes a top layer (16) that is patternable by selective exposure (exposure) to ultraviolet light (deep UV exposure), (column 5, lines 38-54).
7. 	As to claim 37, Hanrahan discloses (fig. 2e) the method wherein the region (28) is a filter region (dielectric color filter), (column 6, lines 1-2).
8. 	As to claim 38, Hanrahan discloses (fig. 2d) the method wherein forming the overhang (overhang structure) comprises: chemically modifying (chemically altered) a top portion (22) of the photoresist layer (12) for the top portion (22) to develop (development structure) more slowly (significant reduced rate) than a bottom portion (18) of the photoresist layer (12), (column 5, lines 55-column 6, lines 1).
9. 	As to claim 39, Hanrahan discloses (Table III-continued ) the method wherein the overhang (overhang structure) is greater than 2µ (2.13), (column 7, lines 62-column 8, lines 1-32).
10. 	As to claim 40, Hanrahan discloses (fig. 2a) the method wherein the coating (coating) is a multilayer stack coating (first and second coatings), (column 6, lines 23-28).
Allowable Subject Matter
11. 	Claims 45-51 are allowed over the prior arts of record.
12. 	The following is an examiner’s statement of reasons for allowance: 
13. 	Regarding claim 45, the prior arts of record fail to teach either singly or in combination an optical filter comprising: the photoresist layer including a top layer and a bottom layer, and a coating that covers the top layer and the overhang.
14. 	Regarding claim 49, the prior arts of record fail to teach either singly or in combination an optical filter comprising: a thickness of the coating being about 500 nm. 

15. 	Claims 34, 36, 41-44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16. 	The prior arts of record fail to teach either singly or in combination wherein the photoresist layer includes a top layer that is photosensitive, wherein the photoresist layer includes a bottom layer that is not photosensitive and acts as a release layer, wherein a thickness of the coating is less than about 70% of a thickness of a bottom layer of the photoresist layer, wherein a thickness of a bottom layer of the photoresist layer is about 800 nm, wherein a thickness of the coating is about 500 nm, wherein sides of an optical filter under the overhang are sloped at an angle of about 10 degrees. 
Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878